36 So. 3d 184 (2010)
Wilfredo ULLOA, Petitioner,
v.
UNITED AUTOMOBILE INSURANCE COMPANY, Respondent.
No. 3D10-1240.
District Court of Appeal of Florida, Third District.
June 9, 2010.
Lopez & Best, and Virginia M. Best, for petitioner.
Michael J. Neimand, Miami, for respondent.
Before WELLS, ROTHENBERG, and LAGOA, JJ.
ROTHENBERG, J.
This is a petition for second-tier certiorari in a case involving Personal Injury Protection benefits. The petition is denied on the authority of United Automobile Insurance Co. v. Eduardo J. Garrido, D.C., P.A., 22 So. 3d 120 (Fla. 3d DCA 2009); United Automobile Insurance Co. v. Perez, 21 So. 3d 886 (Fla. 3d DCA 2009); Partners in Health Chiropractic v. United Automobile Ins. Co., 21 So. 3d 858 (Fla. 3d DCA 2009); United Automobile Insurance Co. v. Santa Fe Medical Center, 21 So. 3d 60 (Fla. 3d DCA 2009) (en banc), petition for review pending, No. SC09-2100, proceedings stayed (Fla. Jan. 5, 2010); United Automobile Insurance Co. v. Miami Medical Group, Inc., 20 So. 3d 999 (Fla. 3d DCA 2009); United Automobile Insurance Co. v. Metro Injury & Rehab Center, 16 So. 3d 897 (Fla. 3d DCA 2009).
Petition denied.